Case 1:21-cv-10659-RWZ Document 8 Filed 06/24/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 21-CV-10659-RWZ
IN RE. MANSOUR BAHRAMPOUR| et al.

ORDER
June 24, 2021
ZOBEL, S.D.J.

Appellant seeks review of the United States Bankruptcy Court's denial of
discharge in his Chapter 7 case. In that matter, appellees had alleged that appellant did
not disclose certain assets, which included his home and several businesses. After
entering his notice of appeal in this court on April 19, 2021, appellant failed to file his
designation of the record on appeal. (Docket # 4); Fed. R. Bankr. P. 8003(a)(2) (“An
appellant's failure to take any step other than the timely filing of a notice of appeal .. . is
ground . . . for the district court . . . to act as it considers appropriate, including
dismissing the appeal.”). Appellees moved to dismiss, citing this failure. (Docket # 5).
After the deadline to oppose had passed, appellant requested an extension of time to
respond to appellees’ motion. (Docket # 6).

Because appellant has not designated the record, the motion to dismiss (Docket

#5) is ALLOWED. The motion for extension of time (Docket # 6) is DENIED.

\weae 24 202) (1 CAL

O DATE RYA W. ZOBEL
UNITED STATES DISTRICT JUDGE
